DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Arguments and Amendments filed 07/01/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim has been amended from comparing the height of the spacers at different points along the spacer to comparing the height of the spacers at one point as compared to an entirety of the spacer with no specific limitation as to any point at which this second height is measured. For the purposes of this examination, claim 13 is interpreted as requiring the spacer to have a variable height.
Claim 14 depends from claim 13 and is, therefore, also rejected.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2019/0006345 A1).
Regarding claim 1, Wang discloses a semiconductor device (Fig. 14D) comprising:
a plurality of active regions (230) on a substrate (210 in Fig. 14C) extending in a first direction;
first and second gate structures (two gates 102 contacting 1402 in Fig. 14D) spaced apart from each other in the first direction and extending on the substrate in a second direction crossing the plurality of active regions;
an interlayer insulating layer (260) around the first and second gate structures; and
an inter-gate cutting layer (combination of 1120 and 1402) traversing the first and second gate structures and the interlayer insulating layer in the first direction, the inter-gate cutting layer comprising an insulating material (¶ 0080),
wherein the first and second gate structures are separated by the inter-gate cutting layer (see Fig. 14),
wherein a level of a bottom surface of the inter-gate cutting layer at a region cutting the first and second gate structures is lower than a level of a bottom surface of the inter-gate cutting layer in the interlayer insulating layer (see Figs. 14B and 14C).
Regarding claim 2, the first and second gate structures comprise a gate electrode comprising a metal material (¶ 0080).
Regarding claim 3, the plurality of active regions each comprise a plurality of active fins protruding from the substrate (see Fig. 1),
wherein the first and second gate structures extend to cover a first active region comprising at least one active fin among the plurality of active fins and a second active fin separated from the first active region and comprising another at least one active fin, respectively (see Fig. 14D).

wherein a bottom surface of the inter-gate cutting layer is an uneven surface and a top surface of the inter-gate cutting layer is a relatively flat surface (see Fig. 14A).
Regarding claim 5, Wang further discloses a source/drain region (250 in Fig. 14C) having a protruding point (either cusp of 250 directly contacting 220 in Fig. 14C) in the second direction that is at a region of the plurality of active regions which is not covered by the first and second gate structures (see Fig. 1),
wherein a level of a bottom surface of the inter-gate cutting layer (bottom surface of 1120 in Fig. 14C) is lower than a level of an uppermost surface of the source/drain region and higher than a level of the protruding point (see Fig. 14C).
Regarding claim 6, a width of the inter-gate cutting layer in the first direction at a region cutting the first and second gate structures has at least one stepped portion in a vertical direction on a top surface of the substrate (see Figs. 14A-D).
Regarding claim 7, the first and second gate structures each comprise a spacer (106 in Fig. 14A), wherein the spacer comprises a multilayer material layer (layers on the left and right side of the gates) comprising different materials (¶ 0038),
wherein only a partial material layer within the multilayer material layer is cut by the inter-gate cutting layer (see Fig. 14D).
Regarding claim 8, there is a device isolating layer (220 in Fig. 14B) defining the plurality of active regions on the substrate,
wherein a bottom surface of the inter-gate cutting layer at a region separating the first and second gate structures directly contacts a top surface of the device isolating layer (see Fig. 14C),

Regarding claim 9, the first and second gate structure each comprise a gate electrode (118 in Fig. 14A) and a gate dielectric layer (110),
wherein the gate electrode and the gate dielectric layer are separated (i.e., split into disjoint parts) by the inter-gate cutting layer (see Figs. 19A and 19B).
Regarding claim 10, a level of a top surface of the gate electrode is substantially the same as a level of a top surface of the inter-gate cutting layer (see Fig. 14A).
Regarding claim 11, Wang discloses a semiconductor device (Fig. 14D) comprising:
a plurality of active regions (230) on a substrate (210 in Fig. 14C) extending in a first direction;
first and second gate structures (two gates 102 contacting 1402 in Fig. 14D) spaced apart from each other in the first direction and extending on the substrate in a second direction crossing the plurality of active regions;
a source/drain region (250) in a region of the plurality of active fins which is not covered by the first and second gate structures (See Fig. 1);
an interlayer insulating layer (260) covering the source/drain region around the first and second gate structures; and
an inter-gate cutting layer (combination of 1120 and 1402) traversing the first and second gate structures and the interlayer insulating layer in the first direction, the inter-gate cutting layer comprising an insulating material (¶ 0080),
wherein the first and second gate structures each comprise a spacer (106 in Fig. 14A) comprising a multilayer material layer (layers on left, bottom, and right side) at two side surfaces thereof,

wherein a level of a bottom surface of the inter-gate cutting layer at a region cutting the first and second gate structures is lower than a level of a bottom surface of the inter-gate cutting layer in the interlayer insulating layer (see Figs. 14B and 14C).
	Regarding claim 12, the first and second gate structures each comprise a gate electrode (118) comprising a metal material, and
	the inter-gate cutting layer comprises an insulating material (¶ 0080).
	Regarding claim 13, the spacer has a variable height (height of the bottom layer is less than the height of the side portions).
	Regarding claim 14, the first and second gate structures each comprise a gate electrode and a gate dielectric layer (118 and 110),
	wherein the spacer has a thickness decreasing in the first direction by the inter-gate cutting layer (thickness goes to zero in the middle of the inter-gate dielectric layer),
	wherein each of the spacers has a thickness decreasing in the first direction by the inter-gate cutting layer (the thickness of the spacer as the bottom spans across the gate whereas the side directly contacting the inter-gate cutting layer is thinner as seen in Fig. 14A),
	and wherein the gate electrode and the gate dielectric layer are separated (i.e., split into disjoint parts) by the inter-gate insulating layer (see Figs. 14A-D).
Regarding claim 15, the source/drain region comprises a selective epitaxial growth layer (¶0039) having a protruding point (either cusp of 250 directly contacting 220 in Fig. 14C) in the second direction,

	Response to Arguments
Applicant’s arguments with respect to the rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the correctly cited figures of Wang.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/C.A.C/Examiner, Art Unit 2815